TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 13, 2014



                                       NO. 03-12-00535-CV


    Tommy Adkisson, Individually, and Officially on Behalf of Bexar County, Texas as
                     County Commissioner Precinct 4, Appellant
                                          v.

    Greg Abbott, Attorney General of Texas; and Hearst Newspapers, LLC, Appellees




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on August 6, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.